DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on August 30, 2019.
Claims 1-15 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0251963).
As per claim 1, Li discloses, a guide robot, comprising: 
a voice receiving unit configured to receive a voice (Paragraph 0046);
a control unit configured to determine whether the received voice includes a preset wake-up word (Paragraphs 0046 and 0047); and
a wireless communication unit configured to perform communication with an artificial intelligence (Al) server set to be activated by the preset wake-up word (Paragraphs 0064 and 0050-0052), wherein the control unit transmits the received voice to the artificial intelligence server, receives result information from the artificial 
outputs a response voice selected according to a predetermined  reference when the received voice does not include the preset wake-up word (Paragraph 0071).

As per claim 13, it is analyzed and thus rejected for the same reasons set forth in the rejection of claims 1, because the corresponding claim has similar limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0251963) in view of Tateishi et al. (US 2020/0329308).
As per claims 2 and 3, Li does not explicitly disclose, but Tateshi discloses, 
-wherein the control unit performs a greeting recognition operation when the received voice does not include the preset wake-up word, and determines whether the received voice is recognized as a greeting based on a sensing signal received from at least one sensor in the greeting recognition operation (Paragraphs 0069-0073).

Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to use Tateishi’s teaching in the invention of Li because that would provide a response greeting to the direction of the speaker (Abstract). 

As per claim 6, Li does not but Tateishi discloses, wherein the answer voice selected according to the preset reference is any one of a greeting voice matched to the received voice (Paragraphs 0069-0073), but does not disclose, a guide voice for guiding utterance of the preset wake-up word. Official Notice is taken on the well-known Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a guide voice for guiding utterance of the preset wake-up word in the invention of Li in view of Tateishi because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR). 

As per claim 14-15, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 2-3 and 6, because corresponding claims has similar limitations. 


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0251963) in view of well-known prior art.
As per claim 5, Li discloses, wherein the control unit performs a false recognition operation and wake-word learning based on the received voice when a wake-word is not recognized in the wake-word recognition operation, does not explicitly discloses greeting. 
As per claim 12, Li does not expclitly disclose, whether a predetermined keyword is included in the received voice when the preset wake-up word is not included in the received voice, and transmits the voice including the keyword to a speech recognition server so as to receive situation information corresponding to the keyword, and outputs a response voice generated based on the received situation information, when it is determined that the predetermined keyword is included in the received voice. Official Notice is taken on the predetermined keyword.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known greeting by replacing wake-word for training and predetermined keyword because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0251963) as applied to claim 1 above, and further in view of Hayashi et al. (US 2018/0333862).
As per claims 10 and 11, Li does not explicitly disclose, but Hayashi discloses, further comprising a sensor configured to detect a user approaching to a main body of the guide robot, wherein the control unit initiates a greeting recognition operation when the preset wake-up word is not included in the received voice, classifies user features by identifying the approaching user when the approaching user is detected by the sensor, and outputs the response voice by processing a greeting to be suitable for the classified user features (Paragraphs 0182-0186).
-wherein the control unit acquires a facial 25 image of the approaching user by activating a camera when the approaching user is detected by the sensor, and extracts and classifies the user features by analyzing the acquired facial image (Paragraphs 0182-0186).
.  

Allowable Subject Matter
Claims 4 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Application Publication of Weber (US 2018/0158458) discloses, “An apparatus and method for interacting between users and connected devices utilizing a conversational voice user interface. The device is connected over a network to a cloud-based Artificial Intelligence Dialogue System that controls conversational interactions and allows for real time updates to dialogue content”.
Patent Application Publication of Park (US 2020/0047348) discloses, “A control method of an interaction robot according to an embodiment of the present invention comprises the steps of: receiving a user input, by the interaction robot; determining a robot response corresponding to the received user input, by the interaction robot; and outputting the determined robot response, by the interaction robot”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
July 3, 2021									Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656